Will Foods, LLC v Will Poultry Co., Inc. (2022 NY Slip Op 01932)





Will Foods, LLC v Will Poultry Co., Inc.


2022 NY Slip Op 01932


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, AND CURRAN, JJ.


318/20 CA 16-00523

[*1]WILL FOODS, LLC, PLAINTIFF-APPELLANT,
vWILL POULTRY CO., INC., NANCY CHRISTODOULIDES, AS EXECUTRIX OF THE ESTATE OF DONALD E. WILL, DECEASED, MARGARET GLEASON, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. (APPEAL NO. 1.) 


WENDY J. CHRISTOPHERSEN, BUFFALO, FOR PLAINTIFF-APPELLANT.
BARCLAY DAMON LLP, BUFFALO (JENNIFER G. FLANNERY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS WILL POULTRY CO., INC. AND NANCY CHRISTODOULIDES, AS EXECUTRIX OF THE ESTATE OF DONALD E. WILL,


	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 10, 2015. The order denied plaintiff's motion for partial summary judgment and granted the cross motion of defendant Margaret Gleason for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 4, 16 and 19, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court